      Case 1:14-md-02542-VSB-SLC Document 1321 Filed 05/07/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

IN RE: KEURIG GREEN MOUNTAIN               MDL No. 2542
SINGLE-SERVE COFFEE ANTITRUST
LITIGATION                                 Master Docket No. 1:14-md-02542-VSB

This Document Relates To:                  Civil Action No. 1:14-03790-VSB

Indirect Purchaser Actions




  INDIRECT PURCHASER PLAINTIFFS’ NOTICE OF MOTION AND MOTION FOR
      ATTORNEYS’ FEES, LITIGATION EXPENSES AND SERVICE AWARDS




953962.1
     Case 1:14-md-02542-VSB-SLC Document 1321 Filed 05/07/21 Page 2 of 3




TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

       PLEASE TAKE NOTICE THAT, on June 4, 2021 at 10:00 a.m., in the Courtroom of the

Honorable Vernon S. Broderick, United States District Court, Southern District of New York,

Indirect Purchaser Plaintiffs (“IPPs”) will and hereby do move the Court for an order approving

and awarding attorneys’ fees, litigation expenses, and service awards. By this motion, IPPs seek:

       1.      $10,333,333.33 in attorneys’ fees;

       2.      $2,298,015.93 in litigation expenses;

       3.      $911,286.43 in settlement notice and administration costs payable to JND Legal

Administration; and

       4.      Service awards of $3,000 for each of the eleven Class Representative Plaintiffs who

had their depositions taken, and $1,500 for the remaining twenty Class Representative Plaintiffs

(a total of $63,000).

       This motion is made on the grounds that: (1) such fees are fair and reasonable in light of

the efforts of plaintiffs’ counsel in obtaining the settlement herein; (2) the requested attorneys’

fees comport with the applicable law; (3) the expenses for which reimbursement is sought were

reasonably and necessarily incurred in connection with the prosecution of this action; and (4) a

reasonable payment to plaintiffs for their efforts on behalf of the Class is warranted and

appropriate. This motion is based upon this Notice of Motion, the accompanying Memorandum

of Points and Authorities, the accompanying declarations of counsel in support of IPPs Motion for

Final Approval of Settlement and Motion for Attorneys’ Fees, Litigation Expenses, and Service

Awards, the Declaration of Gina Intrepido-Bowden Regarding Notice Plan and Settlement

Administration, the pleadings and records on file herein, and upon such additional evidence or

argument as may be accepted by the Court at or prior to the hearing.



                                                1
    Case 1:14-md-02542-VSB-SLC Document 1321 Filed 05/07/21 Page 3 of 3




DATED: May 7, 2021


                                   By: /s/ Daniel L. Warshaw
                                       Clifford H. Pearson (Pro Hac Vice)
                                         cpearson@pswlaw.com
                                       Daniel L. Warshaw (Pro Hac Vice)
                                         dwarshaw@pswlaw.com
                                       Matthew A. Pearson (Pro Hac Vice)
                                         mapearson@pswlaw.com
                                       PEARSON, SIMON & WARSHAW, LLP
                                       15165 Ventura Boulevard, Suite 400
                                       Sherman Oaks, CA 91403
                                       Tel: (818) 788-8300
                                       Fax: (818) 788-8104

                                         Robert Kaplan
                                           rkaplan@kaplanfox.com
                                         Hae Sung Nam
                                           hnam@kaplanfox.com
                                         Jason A. Uris
                                           juris@kaplanfox.com
                                         KAPLAN FOX & KILSHEIMER LLP
                                         850 Third Avenue
                                         New York, NY 10022
                                         Tel: (212) 687-1980
                                         Fax: (212) 687-7114

                                         Thomas H. Burt
                                           burt@whafh.com
                                         Mark Rifkin
                                           rifkin@whafh.com
                                         Patrick Donovan
                                           donovan@whafh.com
                                         WOLF HALDENSTEIN ADLER
                                         FREEMAN & HERZ LLP
                                         270 Madison Avenue
                                         New York, NY 10016
                                         Tel: (212) 545-4600
                                         Fax: (212) 646-0114

                                         Attorneys for Indirect Purchaser Plaintiffs and
                                         Settlement Class Counsel for the Proposed
                                         Indirect Purchaser Plaintiffs Class




                                     2
